Third District Court of Appeal
                              State of Florida

                        Opinion filed October 10, 2014.
                             ________________

                              No. 3D14-2444
                         Lower Tribunal No. 14-1337
                            ________________


                              L.V., a juvenile,
                                  Petitioner,

                                      vs.

                       The State of Florida, et al.,
                                 Repondent.



     A Petition for Writ of Habeas Corpus from the Circuit Court for Miami-
Dade County, Orlando A. Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant
Public Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for respondent.


Before SALTER, FERNANDEZ and SCALES, JJ.

      PER CURIAM.
      In light of the State’s concession, we grant L.V.’s emergency petition for

writ of habeas corpus, and order that L.V. be released from secure detention and

returned to the custody of the Department of Children and Families. See Michaels

v. Loftus, 139 So. 3d 324, 327 (Fla. 3d DCA 2014) (“The law requires a charge of

direct criminal contempt to be proven beyond a reasonable doubt.”).

      This relief is granted without prejudice to further proceedings permitting the

trial court to make additional findings that would support its conclusion. See, e.g.,

Woods v. State, 987 So. 2d 669, 677 (Fla. 2d DCA 2007) (reversing and

remanding an order of criminal contempt because “[t]he trial court had to establish

that Mr. Woods’ statement, coupled with his actions, were intended to constitute an

imminent threat to the administration of justice.”).

      Petition granted without prejudice.




                                            2